DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on February 25, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-2 and 5 have been amended; claim 9 is canceled; and claims 4 and 6-8 have been withdrawn. Accordingly, claims 1-8 are pending in this application with an action on the merits to follow regarding claims 1-3 and 5.
Because of the applicant's amendment, the following in the office action filed October 26, 2021, are hereby withdrawn: 
Previous 35 USC 112(b) Rejections
Drawings
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 1 is objected to because of the following informalities: 
	Claim 1, line 16, should recite, “5000 psi, a tear resistance”.
	Claim 5, line 2, should recite, “the arch portion total area”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bassichis US 2541738 in view of Kenens US 20140208619, further in view of Burke US 3520838.
Regarding independent Claim 1, Bassichis discloses a slip resistant shoe (Fig. 1; Col. 1, l. 29-35), comprising: a non-slip rubber-like grippy shoe (Fig. 1; Col. 1, l. 29-35) having at least one recess (Fig. 2, #11) that defines a ventilation portion (Fig. 2, #11 shows open apertures that are capable of functioning as ventilation portions) configured 
Bassichis does not expressly disclose and said slip resistant shoe being made of a stretchy rubber-like grippy elastomeric polymeric and resinous material selected from the group consisting of thermoplastic elastomers, chloro-prenes, polychloroprenes, silicone based polymers, various vinyl compositions, nitrile rubber, epoxies, urethanes, polyaspartics, methyl methacrylates (MMA), vinyl esters, and combinations thereof and having a durometer of from 20-100 Shore A, an elongation of from 50% to 1000%, a tensile strength range of from 300 to 5000 psi, tear resistance of from 1.0 to 50.0 N/mm that is slip resistant, waterproof and chemically resistant, and workable at temperatures of from 300F to about 500.
Kenans teaches footwear soles with a slip resistant shoe (¶0006) being made of a stretchy rubber-like grippy elastomeric polymeric and resinous material selected from % (¶0036), a tear resistance of from 1.0 to 50.0 N/mm (¶0137 Table 4) that is slip resistant (¶0137 Table 4), waterproof (¶0137 Table 4) and chemically resistant (¶0009 and ¶0137 Table 4), and workable at temperatures of from 300F to about 500 (¶0087 includes a table with workable temperatures listed as “160-200C” which is 320-500F).
Both Bassichis and Kenens teach analogous inventions in the art of slip-resistant footwear. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the sole of Bassichis out of a stretchy rubber-like grippy elastomeric polymeric and resinous material selected from the group consisting of thermoplastic elastomers, chloro-prenes, polychloroprenes, silicone based polymers, various vinyl compositions, nitrile rubber, epoxies, urethanes, polyaspartics, methyl methacrylates (MMA), vinyl esters, and combinations thereof so that the acquisition of materials for the manufacturer would be easier and more timely as the sole’s chemical compositions could be composed of a wide variety of chemicals that could be sourced from local venders, and that the material would have an elongation of from 50% to 1000% so that the shoe would have a secure fit on the foot of the wearer and a provide “a durable, wear-resistant material that includes texturing to improve traction” (Kenens ¶0002),and that the material would have a tear resistance of 
The modified slip resistant shoe of Bassichis does not expressly disclose the sole material having a durometer of from 20-100 Shore A, and a tensile strength range of from 300 to 5000 psi.
Burke teaches materials used to make shoe soles (Col. 24, l. 57-63) having a durometer of from 20-100 Shore A (Col. 19, Table IX and X), and a tensile strength range of from 300 to 5000 psi (Col. 19, Table IX and X).
Both Bassichis (as modified by and Kenens) and Burke teach analogous inventions in the art of shoe soles. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sole of Bassichis (as modified by Kenens) to a durometer of from 20-100 Shore A so that the footwear would have the adequate hardness necessary to protect the wearer from skinning their feet when using them on a rough surface such as asphalt, and a tensile strength range of from 300 to 5000 psi so that the material of the shoe could withstand the force of getting accidentally caught on a nail without breaking.
Regarding Claim 2, the modified slip resistant shoe of Bassichis discloses the slip resistant shoe of claim 1,but does not expressly disclose the elastomeric polymeric and resinous material is a thermoplastic vulcanizate elastomer.
Kenens teaches footwear soles with an elastomeric polymeric and resinous material is a thermoplastic vulcanizate elastomer (Kenens ¶0036 teaches an ethylene copolymer, which is a thermoplastic elastomer; ¶0078-0085 teaches crosslinking thermoplastic materials [a key process in vulcanizing polymers] to make shoe soles).
Bassichis, Burke, and Kenens teach analogous inventions in the art of slip-resistant footwear. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the sole of Bassichis (as modified by Burke and Kenens) out of a thermoplastic vulcanizate elastomer as taught by Kenens to create a sole using a single step process for melt processing and crosslinking the curing agent so that the sole may be more efficiently made using injection molding (Kenens ¶0082).
Regarding Claim 3, the modified slip resistant shoe of Bassichis discloses the limitations of claim 1, wherein the recesses in the shoe comprise at least 50% of the entire upper shoe surface (Though not expressly stated, Figs. 1 & 2 shows many apertures that make up at least 50% of the upper surface of the shoe).
Regarding Claim 5, the modified slip resistant shoe of Bassichis discloses the limitations of claim 1, wherein the ribs of the arch portion of the shoe covers about 30% of the arch portion total area (Though not expressly stated, Figs. 1 & 2 shows many ribs that make up at least 30% of the arch portion total area).

    PNG
    media_image1.png
    461
    602
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed February 25, 2022, with respect to the 35 USC 102 of Claim 9 and the 35 USC 103 of Claims 1-3 and 5 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deans US 20130269211 teaches an exercise footwear
Vargas US 7346936 teaches a pilates sock
Getzwiller US 7383591 teaches a exercise foot covering
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732